Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 6,653,977) in view of Taura (US 2009/0231215).
Regarding claims 1-2, Okabe discloses in Figures 4, 8 and col. 7, a waveguide antenna, comprising:
an antenna holder (“dielectric board”, see col. 7, lines 10-15), wherein a second side of the antenna holder is situated on a conductive cover (“a plane thereof opposed to the slot face constitutes a ground plane”, see col. 7, lines 43-47); and
a conductive surface (conductor from top surface having slot 133, see col. 7, lines 12-15) situated on a first side of the antenna holder to create an in-phase image current on the conductive cover;
wherein a horizontal magnetic current (100, Fig. 4) of the conductive surface is created to have the in-phase image current on the conductive cover (see col. 7, lines 43-47).
Okabe is silent on the conductive cover and the conductive surface being made of conductive metal. 
Taura discloses in par. 0025 and Fig. 1, metal cover (2) and metal surface (1).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the conductive cover and conductive surface being conductive metal to provide radiation efficiency for the antenna. Therefore, to employ having the cover and surface as claimed invention would have been obvious to person skill in the art.
Regarding claim 3, as applied to claim 2, Okabe discloses in Figures 4, 8 and col. 9, lines 50+
wherein the horizontal magnetic current (100, Fig. 4) flows in a direction along a ground wall (conductor on side face of conductor box, see col. 9, lines 50+) situated on a third side of the antenna holder between the first side and the second side.
Regarding claims 8 and 11, Okabe discloses in Figures 4, 8 and col. 7, a waveguide antenna, comprising:
a substrate (“dielectric board”, see col. 7, lines 10-15) positioned on a 
a 
wherein the transverse magnetic current (100, Fi. 4) flows parallel to a ground wall (conductor on side face of conductor box, conductor on side face of conductor box, see col. 9, lines 50+) situated between the 
Okabe is silent on the conductive plane and conductive plate being made of conductive metal.
Taura discloses in par. 0025 and Fig. 1, metal plane (2) and metal plate (1).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the conductive plane and plate being conductive metal to provide radiation efficiency for the antenna. Therefore, to employ having the cover and surface as claimed invention would have been obvious to person skill in the art.
Regarding claim 12, Okabe discloses in Figures 4, 8, an-electronic device, comprising:
a conductive frame (“a plane thereof opposed to the slot face constitutes a ground plane”, see col. 7, lines 43-47); and
a slot 
Regarding claim 12, Okabe discloses in Figures 4, 8, an-electronic device, comprising:
a metal frame (“a plane thereof opposed to the slot face constitutes a ground plane”, see col. 7, lines 43-47); and
a slot 
Okabe is silent on the conductive frame being made of conductive metal.
Taura discloses in par. 0025 and Fig. 1, metal frame (2).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the conductive plane and plate being conductive metal to provide radiation efficiency for the antenna. 
Okabe is also silent on the slot antenna being slot dipole antenna. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to substitute the slot antenna of Okabe with the antenna being a slot dipole antenna to achiever desired the radiation characteristic for the device, such modification would have involved a mere change in the type of antenna and generally recognized as being within the level of ordinary skill in the art. Therefore, to employ having the metal frame and slot dipole antenna as claimed invention would have been obvious to person skill in the art.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 6,653,977) in view of Chai (CN 101038983).
Regarding claims 9-10, Okabe discloses every feature of claimed invention 
the waveguide antenna being fed by conductor-backed coplanar waveguide inductively or capacitively. 
Chai discloses the waveguide antenna being fed by conductor-backed coplanar waveguide inductively or capacitively (see translation attachment of Chai, page 2).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select a suitable method to feed signal to the antenna to optimize antenna gain. Therefore, to employ having the antenna being fed as claimed invention would have been obvious to person skill in the art.
Allowable Subject Matter
Claims 4-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845